Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION	
Response to Arguments
1.	Applicant’s arguments see pages 9-11, filed on 09/14/22, with respect to the Claim Objections and Rejection(s) under 112 have been fully considered but are not persuasive.	
2.	With respect to applicant’s remarks regarding Claim Objection and Claim Rejected under 112 on pages 9-11, the examiner respectfully disagrees.  
           Applicant’s argument on pages 10-11, Applicant disclosed the descriptions defining and/or explaining for the uses or functions of the units without any description for the structures of these units.  These units are: an identification unit, an adjustment unit, a fire determination unit, a recording control unit, a defect determination unit, a reporting unit.  Therefore, the written description fails to disclose the corresponding structures for these units.  In the other words, the claims must be amended to disclose the structures of the above units.  
3.	With respect to applicant’s remarks on page 11, lines 4-7, regarding the specific wording “a rising rate” in Equation (1) (paragraph [0050]): Rising rate = (output value of most recently acquired first light receiving signal)/(output value of first light receiving signal acquired first) – 1.  This limitation must be amended into the claims in order to be considered. 

         Grounds for the rejection of claims are provided below as necessitated by amendment.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/22 has been entered. 

Claim/Specification Objections
5.        Claims 1-6 are objected because the following reasons:
              Current claims disclose the uses/functions of the following units without any explanation/description of the structure of these units.  These units are: an identification unit, an adjustment unit, a fire determination unit, a recording control unit, a defect determination unit, a reporting unit, a rising rate, a light receiving unit, a first light unit, a second light unit.  
              In the other words, the written description fails to disclose the corresponding structures for the above units, (please see the explanation in paragraphs 2-3 above).
 
           For the purpose of examination, these wordings are interpreted as the following:  
        an identification unit:  any processor, computer, electric circuit.
       an adjustment unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can modify any value/parameter/characteristic of an output.
       a fire determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can that can determine fire.
       a recording control unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine result of fire.
      a defect determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine a defect.
       a reporting unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can report, display.
       a first light unit: any light source, LED, diode.
       a second light unit: any light source, LED, diode.
       a light receiving unit: any detector sensor, photodetector, photosensor, CCD, CMOS.
       a rising rate: “a rising rate of the output value of the first light receiving signal or the second light receiving signal (hereinafter referred to as a "rising rate")” (Applicant’s specification, paragraph [0035]), “Rising rate = (output value of most recently acquired first light receiving signal)/(output value of first light receiving signal acquired first) - 1 ... Equation (1)” (Applicant’s specification, paragraph [0050]).  (Please see the explanation in paragraph 3 above).
                Appropriate correction is required. 

Claim Rejections - 35 USC § 112
6.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.        Claims 1-6, and current specification disclosed “an identification unit, an adjustment unit, a fire determination unit, a recording control unit, a defect determination unit, a reporting unit, a first light unit, a second light unit, a light receiving unit”.  However, there is no definition/explanation in the claims and specification for the structure for these units.   The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

           For the purpose of examination, these wordings are interpreted as the following:  
        an identification unit:  any processor, computer, electric circuit.
       an adjustment unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can modify any value/parameter/characteristic of an output.
       a fire determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can that can determine fire.
       a recording control unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine result of fire.
      a defect determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine a defect.
       a reporting unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can report, display.
      a first light unit: any light source, LED, diode.
      a second light unit: any light source, LED, diode.
      a light receiving unit: any detector sensor, photodetector, photosensor, CCD, CMOS.
       a rising rate: “a rising rate of the output value of the first light receiving signal or the second light receiving signal (hereinafter referred to as a "rising rate")” (Applicant’s specification, paragraph [0035]), “Rising rate = (output value of most recently acquired first light receiving signal)/(output value of first light receiving signal acquired first) - 1 ... Equation (1)” (Applicant’s specification, paragraph [0050]).  (Please see the explanation in paragraph 3 above).
                Appropriate correction is required. 

Claim Interpretation
8.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

10.        This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an identification unit, an adjustment unit, a fire determination unit, a recording control unit, a defect determination unit, a reporting unit, a first light unit, a second light unit, a light receiving unit” in claims 1, 2, 3, 4, 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that nowhere in the current specification discloses the above terms, and there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
           For the purpose of examination, these wordings are interpreted as the following:  
        an identification unit:  any processor, computer, electric circuit.
       an adjustment unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can modify any value/parameter/characteristic of an output.
       a fire determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can that can determine fire.
       a recording control unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine result of fire.
      a defect determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine a defect.
       a reporting unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can report, display.
      a first light unit: any light source, LED, diode.
      a second light unit: any light source, LED, diode.
      a light receiving unit: any detector sensor, photodetector, photosensor, CCD, CMOS.
                Appropriate correction is required. 

Allowable Subject Matter
11.	Claims 1-6 would be allowable if the Objection and Rejection under 112 were overcome.
12.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
13.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a fire detection apparatus for detecting and reporting a fire in a monitored area, the fire detection apparatus comprising a first light emitting unit irradiates a first detection light; a second light emitting unit irradiates a second detection light having a different wavelength from a wavelength of the first detection light; a light receiving unit that receives scattered light of the first detection light irradiated from the first light emitting unit due to smoke, outputs a first light receiving signal according to the received scattered light, receives scattered light of the second detection light irradiated from the second light emitting unit with respect to smoke, and outputs a second light receiving signal according to the received scattered light; and to identify a type of smoke present in the detection space, wherein the type of smoke is set for each of a plurality of ranges identified by a correspondence between a first large/small relationship and a second large/small relationship, the first large/small relationship is a relationship between an output ratio of an output value of the first light-receiving signal to an output value of the second light-receiving signal output from the light receiving unit and a plurality of first threshold values, the second large/small relationship is a relationship between a rising rate of the output value of the first light-receiving signal or the second light-receiving signal and a plurality of second threshold values which are different from the plurality of the first threshold values, the identification unit identifies 1) the first large/small relationship between the output ratio and the plurality of the first threshold values, 2) the second large/small relationship between the rising rate and the plurality of the second threshold values, 3) a range of the plurality of ranges based on the correspondence between the identified first large/small relationship and the identified second large/small relationship, and 4) the type of smoke corresponding to the identified range of the plurality of ranges; wherein the rising rate is define as in Equation (1): Rising rate = (output value of most recently acquired first light receiving signal)/(output value of first light receiving signal acquired first) – 1; in combination with the rest of the limitations of claim 1.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
October 21, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877